The offense is possessing beer for the purpose of sale in a dry area; the punishment, a fine of $100 and confinement in jail for 30 days.
No bills of exception are brought forward.
The proof on the part of the State was sufficient to show that an election in Cherokee County had resulted in the prohibition of the sale of intoxicating liquors. Moreover, it was uncontroverted that appellant, who operated a cafe and cold drink stand, had in his possession near his place of business in said county 96 bottles of Blatz beer. This beer was discovered by officers when, operating under a search warrant, they searched a garage belonging to the appellant. One of the officers said: "The beer was in a built-in garage of the residence." Appellant offered no testimony.
We deem the evidence sufficient to support the conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 92